Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the amended complaint. Defendant failed to meet his initial burden of establishing his entitlement to judgment as a matter of law. The submissions of defendant in support of the motion raise triable issues of fact whether he activated his turn signal and whether he came to an abrupt stop without warning prior to the accident (see, Weber v Chapman, 238 AD2d 946; Silvestro v Wartella, 224 AD2d 799; Thorndike v Coombes, 63 AD2d 843, 845). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Kehoe, Burns and Lawton, JJ.